Title: From John Adams to Richard Rush, 6 April 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy April 6th. 1814

As I have been, in the course of my life, 200 or 300 times in an “Agony of Embarrassment” I understand very well what the expression means. Mr Dexter too is not ignorant of it. When in Senate without the smallest expectation, or suspicion, or hope, or wish, or thought, of such a thing, he heard, Samuel Dexter nominated as Secretary of War, he was in amazement, and after a pause exclaimed “I am no fitter for it than my Grand Mother.” C J Marshall when he heard of his nomination to be Secretary of State was equally surprised and equally embarrassed. A long Courtship was necessary to prevail upon these Coy  nymphs to consent to marry their offices. Courage! Courage! my young friend! Be just and fear not. I went, yesterday to Town meeting, and gave my votes for Dexter and Gray with a very small minority; in a Village as devoted to the English Party and the Essex Junto as any spot in the united States. I have known the Constitution of this Town for 70 years & can trace the History of it, civil, political, moral, ecclesiastical, military, Agricultural, mechanichal, and commercial, and every Interest and combination of Interests and knew as well the result of the votes before as since the Election.
If the national Government has not a total Contempt of the five states of New England, Mr. Dexter must be supported. If it has, you may depend upon it, New England will soon despise the National Government.
But the Dream alone, can reveal to you the Truth the whole Truth and nothing but the Truth: but before you see it you must crook your elbow & promise never to communicate it to any one. No, not to the fair Enchantress: but to file it in your archives to be read 100 years hence. at least twenty.
My nerves & eyes bid me say
John Adams